Citation Nr: 1205420	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-33 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell carcinoma.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1966 to December 1968, including combat service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, jurisdiction was transferred to the RO in Nashville, Tennessee.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for basal cell carcinoma that he believes is due to his military service, to include as secondary to herbicides.

In August 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  In November 2011, after the requested opinion was received, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In January 2002, the Veteran submitted additional argument in support of his claim and requested that the appeal be remanded to the RO for initial consideration.  Accordingly, the Board has no discretion in the matter, and must remand the appeal.  See 38 C.F.R. § 20.1304(c)(2011). 

Accordingly, the case is REMANDED for the following action:

After associating any pertinent, outstanding records with the claims file, and after conducting any additional development warranted, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


